                                          Case 5:20-cv-02926-SVK Document 14 Filed 07/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TOMOMI UMEDA, et al.,                              Case No. 20-cv-02926-SVK
                                   8                    Plaintiffs,
                                                                                            ORDER DENYING WITHOUT
                                   9             v.                                         PREJUDICE DEFENDANT TESLA,
                                                                                            INC.'S MOTION TO STAY
                                  10     TESLA INC.,
                                                                                            Re: Dkt. No. 13
                                  11                    Defendant.

                                  12          Before the Court is the motion of Defendant Tesla, Inc. to stay the Rule 26(f) conference,
Northern District of California
 United States District Court




                                  13   Initial Disclosures, the Initial CMC, and all related deadlines pending resolution of Tesla’s

                                  14   impending motion to dismiss on the grounds of forum non conveniens. Dkt. 13. Because the

                                  15   motion to dismiss has not yet been filed, Defendant’s motion to stay is DENIED AS

                                  16   PREMATURE without further briefing. Defendant may renew its request for a stay once the

                                  17   motion to dismiss is filed. Further, the Court advises all parties that while a stay of discovery

                                  18   pending a motion to dismiss may be reasonable under certain circumstances, initial disclosures

                                  19   and conferences pursuant to Rule 26(a), (f) may be helpful to the parties and to the Court in
                                       addressing a motion to dismiss for forum non conveniens.
                                  20
                                              SO ORDERED.
                                  21
                                       Dated: July 2, 2020
                                  22

                                  23

                                  24
                                                                                                     SUSAN VAN KEULEN
                                  25                                                                 United States Magistrate Judge

                                  26

                                  27

                                  28
